Rubin, Sullivan and Harwood, JJ., concur.
Ordered that the judgment is modified, on the law and the facts, by (1) deleting from the fifth decretal paragraph thereof the words "twenty (20%) percent” and "eighty (80%) percent”, and substituting therefor the words "fifty (50%) percent” and "fifty (50%) percent”, and (2) deleting from the seventh decretal paragraph thereof the words "four hundred thousand ($400,000.00) dollars” and "fifty thousand ($50,000.00) dollars”, and substituting therefor the words "two hundred forty thousand ($240,000) dollars” and "thirty thousand ($30,000) dollars”, respectively; as so modified, the judgment is affirmed insofar as appealed from, without costs or disbursements; and it is further,
Ordered that the order is affirmed, without costs or disbursements.